WITMER, District Judge.
The petitioner represents himself as owner of 15 barrels of rye whisky, now in the possession of Federal Prohibition Agent A. E. Rudisill, and on representation that it was unlawfully seized asks the. court to make an order directing its redelivery to him.
[1] The liquor was found in the basement or cellar vault of the Updegraff Hotel, at Williamsport, and was seized by the internal revenue agents by authority of a search warrant, regularly issued under section 25 of the National Prohibition Act (41 Stat. 315). Whether the liquor found its way to the place it was seized, and was there kept in compliance with the provisions of this act, is the question to be decided. The proprietor and occupant of the hotel disclaims title to it. He and the claimant insist that it was there temporarily stored under a lease for a rental consideration. Whatever the facts may be, the location, and the attending circumstances and character of the place, raise the presumption that the liquor was kept there in violation of the provisions of the recited act. The claimant has attempted to disproye *582this presumption, by claiming authority to store under certain permits, offered by him in evidence, issued by the Commissioner of Internal Revenue.
['2] One of these permits confers authority to^-
“sell intoxicating liquors for other than beverage purpose, to wit, to others' holding permits which confer authority to purchase and use intoxicating liquors for nonbeverage purposes.”
• The other gives permission to use intoxicating liquor for other than beverage purposes, to wit:
“In the manufacture of the preparations listed on application dated April 13, 1920, and marked approved by this office, viz.:
For Whom Manufactured. Per Gent, of Alcohol.
Masters’ Dandelion Tonic..................Self 18%%
“ Bitter Tonic .....‘................ “ 18%%
“ Laxative Cough Syrup............. “ 19%
“ Mustard Liniment ................ “ 60%
“ Horko Vino ...................... “ 18%%”
Mr. Masters was well provided with permits to carry on his business, which he proposed carrying on at Mill and Carter streets, when his building should be completed and made suitabl¿ to accommodate the shipment of whisky stored in the basement of the Hotel Updegraff. He had the liquor to manufacture, but the building in which this important business was staged was as yet no more than it had been for years, merely a paint shop, in which he plied his art as a painter. These permits, such as they are, have been very carelessly drawn, as will be seen by reference to the Act which authorizes them. Section 6, speaking of permits generally, concludes that—
“Every permit shall be in writing, dated when issued, and signed by the commissioner or his authorized agent. It shall give the name and address of the person to whom it is issued, and shall designate and limit the acts that are permitted and the time when and the place where such acts may be performed.”
However, whether the permits with which Mr. Masters had himself supplied should be regarded as sufficient for the purposes indicated, they did not authorize him to transport and store his liquor where the same was-discovered by the revenue agents.
[3] Section 6, to which reference has already been made, provides that “no one shall manufacture, sell, purchase, transport, or prescribe any liquor without first obtaining a permit from the commissioner so to do,” except when prescribed by a physician, or when used in the treatment of patients at a sanatorium to cure persons suffering with alcoholism, as may be allowed by the commissioner. It further provides that permits to purchase liquor for any purpose shall specify the quantity and kind to be purchased, and the purpose for which it is used. While the commissioner is given authority later on in this section to prescribe the form of permits and applications for the same, he can not evade the plain provisions of the act.
The general act is intended to prevent the sale and bartering in intoxicating beverages of every kind, with certain exceptions noted, and no one is permitted to possess such, unless he brings himself and his *583business within these exceptions. And when he does so the commissioner shall give him a permit in writing, which shall set forth fully and in detail what he may do, and when and where such may he performed, in order that the government and its agents may at all times he informed of his doings, and, if desirable, to supervise and inspect his conduct, so as to ascertain whether the law is being respected. Tn other words, whatever is done shall be done openly and with knowledge.
The law provides that the government shall control and regulate the flow of liquor, whenever and wherever the same is in the restricted sense permitted, and to this end it is required that the whereabouts of liquor and the sale thereof must be with knowledge to the authorities at Washington charged with the enforcement of the law.
The prayer of the petition is refused.